DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-5, 8-14 & 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Specie(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 1, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 15-19 & 25-28  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ngo et al. (US 2014/0142444).
Ngo et al. discloses,

1.  An implantable medical device system (e.g., element 100), comprising: a housing; electrodes carried by the housing (e.g., via the disclosed “can” “case” electrode); a transducer (e.g., via the disclosed PAP sensor, 11) within the housing and configured to produce input voltage signals in response to receiving ultrasound energy; and a circuit electrically coupled to the transducer and within the housing, wherein 
6. The system of claim 1 wherein the predetermined threshold rate is equal to or greater than about 0.5 V/microsecond.
7. The system of claim 1 wherein the transducer comprises a piezoelectric element [e.g., 0032].
15. (Original) The system of claim 1 wherein the switch is a normally-closed switch (e.g., [0081]-[0083]).

16. (Original) The system of claim 1 wherein the housing is configured to be attached to the left ventricle of a patient's heart (e.g., Fig 15).

17. A method for providing stimulation pulses to a patient via an implantable medical device system, comprising: receiving input voltage signals from a plurality of transducers, the input voltage signals being produced in response to ultrasound energy received by the transducers; detecting whether a voltage rate of individual pulses of the input voltage signals exceeds above a predetermined threshold rate; if the detected voltage rate of the pulses exceeds the predetermined threshold rate, preventing {e.g., [0042]-[0045], [0078] & (Figs 15-16)}.

18.  The method of claim 17 wherein the medical device system includes a normally-closed switch, and wherein preventing the corresponding individual pulses from being delivered to the patient comprises moving the normally-closed switch to an open position in response to the detected voltage rate exceeding the predetermined threshold rate (e.g., [0081]-[0083]).

19. The method of claim 17 wherein the medical device system includes a switch, and wherein preventing the corresponding individual pulses from being delivered to the patient comprises: generating a negative voltage in response to the determined voltage rate exceeding the predetermined threshold rate; and moving the switch to an open position in response to the generated negative voltage, wherein moving the switch to the open position prevents delivery of the individual pulses to the patient (e.g., [0081]-[0083]).

25. A cardiac synchronization system, comprising: a programmer; an implantable pulse generator (IPG) in operable communication with the programmer and configured to generate ultrasound energy; a receiver-stimulator in operable communication with at least one of the programmer or the IPG, wherein the receiver-stimulator is configured to (a) be implanted at or proximate to a patient's heart and (b) provide stimulation signals to the patient's heart, the receiver-stimulator including a piezoelectric element configured to produce the stimulation signals in response to the ultrasound energy generated {e.g., [0042]-[0045], [0078] & (Figs 15-16)}.

26. The system of claim 25 wherein the circuit further includes a switch on the electrical pathway, and wherein the circuit is configured to electrically decouple the first terminal from the second terminal by moving the switch to an open position (e.g., [0081]-[0083]).

27.  The system of claim 26 wherein the slew rate detector comprises a resistor, a capacitor in series with the resistor, and an n-type transistor device having a gate voltage and a threshold voltage, wherein the n-type transistor is configured such that the gate voltage exceeds the threshold voltage at the predetermined threshold rate, and wherein the circuit further includes a charge pump configured to generate a negative voltage at the switch if the gate voltage exceeds the predetermined threshold voltage (e.g., [0042]-[0045]).
28. The system of claim 25 wherein the IPG includes a battery module and the receiver does not include a battery module (e.g., Fig 16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792